

Exhibit 10.1




NOBLE ENERGY, INC.
2020 LONG-TERM INCENTIVE PLAN


ARTICLE I
ESTABLISHMENT AND PURPOSE
1.1    Establishment. Noble Energy, Inc., a Delaware corporation (“Noble” or the
“Company”), hereby establishes the Noble Energy, Inc. 2020 Long-Term Incentive
Plan for the benefit of certain officers, directors, employees, consultants and
others performing services for Noble and its Affiliates, as set forth in this
Plan.
1.2     Purpose. The purposes of this Plan are to attract and retain highly
qualified individuals to perform services for Noble and its Affiliates, to
further align the interests of those individuals with those of the stockholders
of Noble, and to more closely link compensation with the performance of Noble
and its Affiliates. Noble is committed to creating long-term stockholder value.
Noble’s compensation philosophy is based on the belief that Noble can best
create stockholder value if officers, directors, employees, consultants and
others performing services for Noble and its Affiliates act and are rewarded as
business owners. Noble believes that an equity stake through equity compensation
programs effectively aligns service provider and stockholder interests by
motivating and rewarding performance that will enhance stockholder value.
1.3     Effectiveness and Term. This Plan shall become effective on the later of
(a) the date of its adoption by the Board and (b) the date it is approved by the
stockholders of Noble in accordance with applicable law (the “Effective Date”).
Unless terminated earlier by the Board pursuant to Section 15.1, this Plan shall
terminate on the day prior to the 10th anniversary of the Effective Date.
ARTICLE II
DEFINITIONS
2.1    “Affiliate” means (a) with respect to Incentive Stock Options, a “parent
corporation” or a “subsidiary corporation” of Noble, as those terms are defined
in Sections 424(e) and (f) of the Code, respectively, and (b) with respect to
other Awards, any corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a controlling
interest in another corporation or other entity in the chain, starting with
Noble and ending with the corporation or other entity that has a controlling
interest in the corporation or other entity for which the officer, Director,
Employee, consultant, or other individual provides direct services. For purposes
of this Affiliate definition, the term “controlling interest” has the same
meaning as provided in Treasury Regulation § 1.414(c)-2(b)(2)(i), except that
the phrase “at least 50 percent” shall be used instead of the phrase “at least
80 percent” in each place the phrase “at least 80 percent” appears in Treasury
Regulation § 1.414(c)-2(b)(2)(i).
2.2    “Award” means an award granted to a Participant in the form of Stock
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Awards,
Stock Awards or Other Incentive Awards, whether granted singly or in combination
with another award granted hereunder.
2.3    “Award Agreement” means a written agreement that sets forth the terms,
conditions, restrictions and limitations applicable to an Award that must be
countersigned by the Participant unless otherwise provided by the Committee.
2.4    “Board” means the Board of Directors of Noble.
2.5    “Cause” means “Cause” as set forth in any employment, severance or other
individual agreement with a Participant or a severance or change of control plan
or policy in which a Participant participates, or, if no such plan, policy or
agreement exists, means any of the following:




1

--------------------------------------------------------------------------------





(a) a Participant’s conviction of a felony or misdemeanor involving moral
turpitude; (b) a Participant’s conduct involving a material misuse of the funds
or other property of the Company; (c) a Participant’s engagement in business
activities which are in conflict with the business interests of the Company; (d)
a Participant’s gross negligence or willful misconduct; (e) a Participant’s
conduct which is in violation of the Company’s safety rules or standards or
which otherwise may cause or causes injury to another employee or any other
person; or (f) a Participant’s material violation of Noble’s Code of Conduct.
2.6    “Change of Control” means the occurrence of any of the following events
after the Effective Date:
(a)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least 51% of the Board;
provided that any person becoming a director subsequent to the Effective Date
whose election, or nomination for election by Noble’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this Plan, considered as though such person were
a member of the Incumbent Board;
(b)     The consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of Noble
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own outstanding voting securities representing at least
51% of the combined voting power entitled to vote generally in the election of
directors (“Voting Securities”) of the reorganized, merged or consolidated
company;
(c)     The stockholders of Noble shall approve a liquidation or dissolution of
Noble or a sale of all or substantially all of the stock or assets of Noble; or
(d)     Any “person,” as that term is defined in Section 3(a)(9) of the Exchange
Act (other than Noble, any of its subsidiaries, any employee benefit plan of
Noble or any of its subsidiaries, or any entity organized, appointed or
established by Noble for or pursuant to the terms of such a plan), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Exchange Act) of such person (as well as any “Person” or “group” as those
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become
the “beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of securities of Noble
representing in the aggregate 25% or more of either (i) the then outstanding
shares of Common Stock or (ii) the Voting Securities of Noble, in either such
case other than solely as a result of acquisitions of such securities directly
from Noble. Without limiting the foregoing, a person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares the power to vote, or to direct the voting of, or to
dispose, or to direct the disposition of, shares of Common Stock or other Voting
Securities of Noble shall be deemed the beneficial owner of such shares or
Voting Securities.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of subparagraph (d) of this definition solely as the
result of an acquisition of securities by Noble which, by reducing the number of
shares of Common Stock or other Voting Securities of Noble outstanding,
increases (i) the proportionate number of shares of Common Stock beneficially
owned by any person to 25% or more of the shares of Common Stock then
outstanding or (ii) the proportionate voting power represented by the Voting
Securities of Noble beneficially owned by any person to 25% or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in clause (i) or (ii) of this sentence
shall thereafter become the beneficial owner of any additional shares of Common
Stock or other Voting Securities of Noble (other than a result of a stock split,
stock dividend or similar transaction), then a Change of Control shall be deemed
to have occurred for purposes of subparagraph (d) of this definition.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations and other guidance thereunder and successor
provisions, regulations and other guidance.




2

--------------------------------------------------------------------------------





2.8    “Committee” means the Board or the Compensation, Benefits and Stock
Option Committee of the Board, or such other committee of the Board as may be
designated by the Board to administer the Plan, which committee shall consist of
two or more members of the Board, each of whom must be an Outside Director.
2.9    “Common Stock” means the common stock of Noble, or any stock or other
securities hereafter issued or issuable in substitution or exchange for the
Common Stock.
2.10    “Company” means Noble or any Affiliate.
2.11    “Director” means a non-employee member of the Board.
2.12    “Disability” means a medically determinable physical or mental
impairment for which the Participant is eligible to receive disability income
benefits as defined under a long-term disability insurance plan maintained by
the Company.
2.13    “Dividend Equivalent Cash Right” means a contingent right, granted in
tandem with a specific Restricted Stock Unit, to receive an amount in cash equal
to the cash distributions made by Noble with respect to a share of Common Stock
during the period such Award is outstanding.
2.14    “Dividend Equivalent Unit Right” means a contingent right, granted in
tandem with a specific Restricted Stock Unit, to have an additional number of
Restricted Stock Units credited to a Participant in respect of the Award equal
to the number of shares of Common Stock that could be purchased at Fair Market
Value with the amount of each cash distribution made by Noble with respect to a
share of Common Stock during the period such Award is outstanding.
2.15    “Effective Date” means the date this Plan becomes effective as provided
in Section 1.3.
2.16    “Employee” means an employee of the Company.
2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.18    “Fair Market Value” of a share of Common Stock means, as of the date in
question, the officially quoted closing selling price of the stock (or if no
selling price is quoted, the bid price) on the principal securities exchange on
which the Common Stock is then listed for trading (the “Market”) for the
applicable trading day or, if the Common Stock is not then listed or quoted in
the Market, (i) with respect to Stock Options, the fair market value of the
Common Stock as determined in good faith by the Committee within the meaning of
Section 422 of the Code or Treasury Regulation § 1.409A-1(b)(5)(iv)(B) or (ii)
with respect to other Awards, the fair market value of the Common Stock as
determined in good faith by the Committee.
2.19    “Good Reason” means “Good Reason” or similar term as set forth in any
employment, severance or other individual agreement with a Participant or a
severance or change of control plan or policy in which a Participant
participates, or, if no such plan, policy or agreement exists, means any of the
following actions if taken by the Company with respect to and without the prior
consent of a Participant:
(a)     within two years after a Change of Control, a material reduction in the
Participant’s base compensation;
(b)     within two years after a Change of Control, a significant reduction in
the level, or a significant increase in the cost to such Participant, of the
employee benefits (including but not limited to




3

--------------------------------------------------------------------------------





medical, dental, vision, life insurance, accidental death and dismemberment, and
long-term disability benefits) being provided to or for the benefit of such
Participant;
(c)     within one year following a Change of Control, the Company requires the
Participant to relocate to a principal place of employment that is more than
fifty (50) miles from the location in which such Participant was principally
employed immediately prior to the Change of Control;
(d)     with respect to Participants who hold the position of Senior Vice
President and above within two years following a Change of Control, a material
reduction in such Participant’s authority, duties or responsibilities or in the
authority, duties or responsibilities of the supervisor to whom the Participant
is required to report; or
(e)     with respect to Participants who hold the position of Senior Vice
President and above within two years following a Change of Control, a material
reduction in the budget over which such Participant retains authority.
Notwithstanding the foregoing, “Good Reason” shall exist hereunder only if
Participant provides written notice to the Company of his or her belief that
Good Reason exists within 60 days of the initial existence of the Good Reason
condition, and that notice must describe in reasonable detail the condition(s)
believed to constitute Good Reason. The Company then shall have 30 days to
remedy the Good Reason condition(s). If not remedied within that 30-day period,
the Participant may submit a notice of termination to the Company; provided,
however, that the notice of termination invoking the option to terminate
employment for Good Reason must be given no later than 100 days after the date
the Good Reason condition first arose; otherwise, the Participant shall be
deemed to have accepted the condition(s), or the correction of such condition(s)
that may have given rise to the existence of Good Reason.
2.20    “Grant Date” means the date an Award is determined to be effectively
granted by the Committee.
2.21    “Incentive Stock Option” means a Stock Option that is intended to meet
the requirements of Section 422(b) of the Code.
2.22    “Noble” means Noble Energy, Inc., a Delaware corporation, or any
successor thereto.
2.23    “Nonqualified Stock Option” means a Stock Option that is not an
Incentive Stock Option.
2.24    “Other Incentive Award” means an incentive award granted to a
Participant pursuant to Article XII.
2.25    “Outside Director” means a member of the Board who (a) meets the
independence requirements of the principal exchange or quotation system upon
which the shares of Common Stock are listed or quoted, (b) qualifies as a
“non-employee director” of Noble under Rule 16b-3, and (c) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of shares of Common Stock to Employees.
2.26    “Participant” means an individual who is an officer, Director, Employee,
consultant or other individual performing services for Noble or its Affiliates
that has been granted an Award.
2.27    “Performance Award” means an Award granted to a Participant pursuant to
Article XI to receive cash or Common Stock conditioned in whole or in part upon
the satisfaction of specified performance criteria.
2.28    “Permitted Transferee” shall have the meaning given such term in Section
16.4(c).


4

--------------------------------------------------------------------------------





2.29    “Plan” means the Noble Energy, Inc. 2020 Long-Term Incentive Plan, as in
effect from time to time.
2.30    “Restricted Period” means the period established by the Committee with
respect to an Award of Restricted Stock or Restricted Stock Units during which
the Award remains subject to forfeiture.
2.31    “Restricted Stock” means a share of Common Stock granted to a
Participant pursuant to Article IX that is subject to such terms, conditions and
restrictions as may be determined by the Committee.
2.32    “Restricted Stock Unit” means a fictional share of Common Stock granted
to a Participant pursuant to Article X that is subject to such terms, conditions
and restrictions as may be determined by the Committee.
2.33    “Retirement” means an Employee’s termination of employment with the
Company for reasons other than for Cause that occurs on or after the date such
Employee attains at least 55 years of age and has completed at least five years
of credited service with the Company or in such other circumstances as the
Committee may determine in its sole discretion.
2.34    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation that may be in effect from time to
time.
2.35    “SEC” means the United States Securities and Exchange Commission, or any
successor agency or organization.
2.36    “Section 409A” means Section 409A of the Code.
2.37    “Securities Act” means the Securities Act of 1933, as amended.
2.38    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Article VIII with respect to a share of Common Stock to
receive upon exercise cash, Common Stock or a combination of cash and Common
Stock, equal to the appreciation in value of a share of Common Stock.
2.39    “Stock Award” means a share of Common Stock granted to a Participant
pursuant to Article XII that is not subject to vesting or forfeiture
restrictions.
2.40    “Stock Option” means an option to purchase shares of Common Stock
granted to a Participant pursuant to Article VII. A Stock Option may be either
an Incentive Stock Option or a Nonqualified Stock Option, as determined by the
Committee.
2.41    “Qualifying Termination” means a termination of a Participant’s
employment with, or service to, the Company (a) by the Company for any reason
other than Cause (and not due to the Participant’s death or Disability) within
two years following the consummation of a Change of Control, or (b) by a
Participant for Good Reason within the period of time following the consummation
of a Change of Control set forth in the definition of Good Reason.
ARTICLE III
PLAN ADMINISTRATION
3.1    Plan Administrator and Discretionary Authority. This Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer this Plan in
accordance with its terms. The Committee shall have all the authority that may
be necessary or helpful to enable it to discharge its responsibilities with
respect to




5

--------------------------------------------------------------------------------





this Plan. Without limiting the generality of the preceding sentence, the
Committee shall have the exclusive right to (a) interpret this Plan and the
Award Agreements executed hereunder; (b) decide all questions concerning
eligibility for, and the amount of, Awards granted under this Plan; (c) construe
any ambiguous provision of this Plan or any Award Agreement; (d) prescribe the
form of Award Agreements; (e) correct any defect, supply any omission or
reconcile any inconsistency in this Plan or any Award Agreement; (f) issue
administrative guidelines as an aid in administering this Plan and make changes
in such guidelines as the Committee from time to time deems proper; (g) make
regulations for carrying out this Plan and make changes in such regulations as
the Committee from time to time deems proper; (h) determine whether Awards
should be granted singly or in combination; (i) to the extent permitted under
this Plan, grant waivers of Plan terms, conditions, restrictions and
limitations; (j) accelerate the exercise, vesting or payment of an Award; (k)
require Participants to hold a stated number or percentage of shares of Common
Stock acquired pursuant to an Award for a stated period; and (l) take any and
all other actions the Committee deems necessary or advisable for the proper
operation or administration of this Plan. The Committee shall have authority in
its sole discretion with respect to all matters related to the discharge of its
responsibilities and the exercise of its authority under this Plan, including
without limitation its construction of the terms of this Plan and its
determination of eligibility for participation in, and the terms of Awards
granted under, this Plan. The decisions of the Committee and its actions with
respect to this Plan shall be final, conclusive and binding on all persons
having or claiming to have any right or interest in or under this Plan,
including without limitation Participants and their respective Permitted
Transferees, estates, beneficiaries and legal representatives. The decision of
the Committee need not be uniform and may be different for different
Participants and for different Awards, whether or not such Participants are
similarly situated and Awards are similarly granted. In the case of an Award
intended to be exempt from or compliant with Section 409A, the Committee shall
exercise its discretion consistent with such intent.
3.2    Delegation of Authority. The Committee shall have the authority, in its
sole and absolute discretion, to delegate its duties and functions under the
Plan to the Chief Executive Officer or other officer of Noble, other members of
or committees of the Board or such other agents as it may appoint from time to
time; provided the Committee may not delegate its duties where such delegation
would violate state corporate law.
3.3    Liability; Indemnification. No member of the Committee, nor any person to
whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to this Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by Noble with respect to any
liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.
ARTICLE IV
SHARES SUBJECT TO THE PLAN
4.1    Available Shares.
(a)     Subject to adjustment as provided in Section 4.2, the maximum number of
shares of Common Stock that are available to be delivered in respect of Awards
granted under this Plan shall be 14,800,000 shares of Common Stock.
(b)     The maximum aggregate number of shares of Common Stock that may be
issued pursuant to Incentive Stock Options is 14,800,000 shares. The maximum
grant date fair value of Awards that may be granted during a fiscal year to any
Participant that is a Director under the Plan is $750,000.
(c)     Shares of Common Stock underlying any Awards that are forfeited,
canceled, reacquired by the Company prior to vesting, satisfied without the
issuance of Common Stock or otherwise terminated (other than by exercise) under
the Plan shall not be deducted from the shares of Common Stock available for
issuance under the Plan and, to the extent permitted under Section 422 of the
Code and the




6

--------------------------------------------------------------------------------





regulations promulgated thereunder, the shares of Common Stock that may be
issued as Incentive Stock Options. Notwithstanding any provision of this Plan to
the contrary, shares (i) tendered (either actually or by attestation) or
withheld to satisfy an exercise price or tax withholding obligation pertaining
to an Award, or (ii) repurchased by Noble using Stock Option proceeds shall not
be available to be delivered in respect of any Awards under this Plan.
(d)     Shares of Common Stock issued pursuant to this Plan may be original
issue or treasury shares, or any combination of the foregoing, as the Committee,
in its sole discretion, shall from time to time determine. During the term of
this Plan, Noble will at all times reserve and keep available such number of
shares of Common Stock as shall be sufficient to satisfy the requirements of
this Plan. If, after reasonable efforts, which efforts shall not include
registration of the Plan or Awards under the Securities Act, Noble is unable to
obtain authority from any applicable regulatory body, which authorization is
deemed necessary by legal counsel for Noble for the lawful issuance of shares
under the Plan, Noble shall be relieved of any liability with respect to its
failure to issue and sell the shares for which such requisite authority was so
deemed necessary unless and until such authority is obtained.
(e)     Notwithstanding any provision of this Plan to the contrary, the Board or
the Committee shall have the right to substitute or assume awards in connection
with mergers, reorganizations, separations or other transactions pursuant to
which Section 424(a) of the Code or Section 409A applies; provided such
substitutions or assumptions are permitted by Section 424 of the Code or Section
409A, as applicable. Any such assumed or substituted awards will not count
against the Share Reserve.
4.2    Adjustments for Recapitalizations and Reorganizations. Subject to Article
XIV, if there is any change in the number or kind of shares of Common Stock
outstanding effected without Noble’s receipt of consideration (a) by reason of a
stock dividend, spin-off, recapitalization, stock split or combination or
exchange of shares; (b) by reason of a merger, reorganization or consolidation;
(c) by reason of a reclassification or change in par value; or (d) by reason of
any other extraordinary or unusual event affecting the outstanding Common Stock,
or if the value of outstanding shares of Common Stock is reduced as a result of
a spin-off or Noble’s payment of an extraordinary cash dividend, or
distribution, or dividend or distribution consisting of any assets of Noble
other than cash, the maximum number and kind of shares of Common Stock available
for issuance under this Plan, the maximum number and kind of shares of Common
Stock for which any individual may receive Awards in any fiscal year or under
this Plan, the number and kind of shares of Common Stock covered by outstanding
Awards, and the price per share or the applicable market value or performance
target of such Awards shall be appropriately adjusted by the Committee to
reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Common Stock to preclude, to the extent practicable,
the enlargement or dilution of rights under such Awards. Notwithstanding the
provisions of this Section 4.2, (i) the number and kind of shares of Common
Stock available for issuance as Incentive Stock Options under this Plan shall be
adjusted only in accordance with Sections 422 and 424 of the Code, and (ii)
outstanding Awards and Award Agreements shall be adjusted in accordance with (A)
Sections 422 and 424 of the Code with respect to Incentive Stock Options and (B)
Section 409A with respect to Nonqualified Stock Options, SARs and, to the extent
applicable, other Awards.
ARTICLE V
ELIGIBILITY
The Committee shall select Participants from those individuals who are officers,
Directors, Employees, consultants and other individuals performing services for
Noble or its Affiliates that, in the opinion of the Committee, are in a position
to make a positive contribution to the success of the Company. Once a
Participant has been selected for an Award by the Committee, the Committee shall
determine the type and size of Award to be granted to the Participant and shall
establish in the related Award Agreement the terms, conditions, restrictions and
limitations applicable to the Award, in addition to those set forth in this Plan
and the administrative guidelines and regulations, if any, established by the
Committee.




7

--------------------------------------------------------------------------------





ARTICLE VI
FORM OF AWARDS
6.1    Form of Awards. Awards may be granted under this Plan, in the Committee’s
sole discretion, in the form of Stock Options pursuant to Article VII, SARs
pursuant to Article VIII, Restricted Stock pursuant to Article IX, Restricted
Stock Units pursuant to Article X, Performance Awards pursuant to Article XI and
Stock Awards and Other Incentive Awards pursuant to Article XII, or any
combination thereof. All Awards shall be subject to the terms, conditions,
restrictions and limitations of this Plan. The Committee may, in its sole
discretion, subject any Award to such other terms, conditions, restrictions
and/or limitations (including without limitation the time and conditions of
exercise, vesting or payment of an Award and restrictions on transferability of
any shares of Common Stock issued or delivered pursuant to an Award), provided
they are not inconsistent with the terms of this Plan. Awards under a particular
Article of this Plan need not be uniform, and Awards under more than one Article
of this Plan may be combined in a single Award Agreement. Any combination of
Awards may be granted at one time and on more than one occasion to the same
Participant.
6.2    No Repricing or Reload Rights; No Buy-out of “Underwater” Awards. Except
for adjustments made pursuant to Section 4.2, no Award may be repriced,
replaced, regranted through cancellation or otherwise modified without
stockholder approval, if the effect would be to reduce the exercise price for
the shares underlying such Award. The Committee may not cancel an outstanding
Stock Option or SAR having an exercise price that is known to be more than the
Fair Market Value of the Common Stock in exchange for a cash payment or for the
purpose of granting a replacement Award of a different type.
6.3    Dividends, Dividend Equivalent Cash Rights and Dividend Equivalent Unit
Rights. No Award that provides for the payment or accumulation of dividends,
Dividend Equivalent Cash Rights or Dividend Equivalent Unit Rights shall allow
such dividends, Dividend Equivalent Cash Rights or Dividend Equivalent Unit
Rights to vest or otherwise become payable sooner than the date on which the
underlying Award or portion thereof with respect to which it was granted has
vested.
ARTICLE VII
OPTIONS
7.1    General. Awards may be granted in the form of Stock Options that may be
Incentive Stock Options or Nonqualified Stock Options, or any combination of
both; provided, however, that Incentive Stock Options may be granted only to
Employees.
7.2    Terms and Conditions of Stock Options. An Stock Option shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The price at which a share of Common Stock may be
purchased upon exercise of a Stock Option shall be determined by the Committee,
but such exercise price shall not be less than 100% of the Fair Market Value per
share of Common Stock on the Grant Date unless the Stock Option is granted
through the assumption of, or in substitution for, outstanding awards previously
granted to individuals who became Employees (or other service providers) as a
result of a merger, consolidation, acquisition or other corporate transaction
involving the Company in a manner that complies with Section 409A with respect
to a Nonqualified Stock Option or Section 422 of the Code with respect to an
Incentive Stock Option. Except as otherwise provided in Section 7.3, the term of
each Stock Option shall be as specified by the Committee; provided, however,
that no Stock Options shall be exercisable later than 10 years after the Grant
Date. Stock Options may be granted with respect to Restricted Stock or shares of
Common Stock that are not Restricted Stock, as determined by the Committee in
its sole discretion.
7.3    Restrictions Relating to Incentive Stock Options.






8

--------------------------------------------------------------------------------





(a)     Stock Options granted in the form of Incentive Stock Options shall, in
addition to being subject to the terms and conditions of Section 7.2, comply
with Section 422(b) of the Code. To the extent the aggregate Fair Market Value
(determined as of the dates the respective Incentive Stock Options are granted)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of Noble and its Affiliates exceeds $100,000, such excess
Incentive Stock Options shall be treated as options that do not constitute
Incentive Stock Options. The Committee shall determine, in accordance with the
applicable provisions of the Code, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination. The price at which a share of Common Stock may be
purchased upon exercise of an Incentive Stock Option shall be determined by the
Committee, but such exercise price shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the Grant Date. No Incentive Stock
Option shall be granted to an Employee under this Plan if, at the time such
Stock Option is granted, such Employee owns stock possessing more than 10% of
the total combined voting power of all classes of stock of Noble or of its
Affiliates unless (i) on the Grant Date of such Stock Option, the exercise price
of such Stock Option is at least 110% of the Fair Market Value of the Common
Stock subject to the Stock Option and (ii) such Stock Option by its terms is not
exercisable after the expiration of five years from the Grant Date of the Stock
Option.
(b)     Each Participant awarded an Incentive Stock Option shall notify Noble in
writing immediately after the date he or she makes a disqualifying disposition
of any shares of Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.
7.4    Exercise of Stock Options.
(a)     Subject to the terms and conditions of this Plan and except as otherwise
set forth in an Award Agreement, Stock Options shall be exercised by the
delivery of a written notice of exercise to Noble, setting forth the number of
whole shares of Common Stock with respect to which the Stock Option is to be
exercised, accompanied by full payment for such shares in accordance with
Sections 7.4(b) and 7.4(c) below.
(b)     Upon exercise of a Stock Option, the exercise price of the Stock Option
shall be payable to Noble in full either (i) in cash or an equivalent acceptable
to the Committee, (ii) in the sole discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee, (A)
by tendering (either actually or by attestation) one or more previously acquired
nonforfeitable, unrestricted shares of Common Stock having an aggregate Fair
Market Value at the time of exercise equal to the total exercise price or (B) by
surrendering a sufficient portion of the shares with respect to which the Stock
Option is exercised having an aggregate Fair Market Value at the time of
exercise equal to the total exercise price or (iii) in a combination of the
forms specified in (i) or (ii) of this subsection as set forth in an Award
Agreement.
(c)     To the extent permissible under applicable law, payment of the exercise
price of a Stock Option may also be made, in the absolute discretion of the
Committee, by delivery to Noble or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares with respect
to which the Stock Option is exercised and deliver the sale or margin loan
proceeds directly to Noble to pay the exercise price and any required
withholding taxes.
(d)     As soon as reasonably practicable after receipt of written notification
of exercise of a Stock Option and full payment of the exercise price and any
required withholding taxes, Noble shall (i) deliver to the Participant, in the
Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Stock Option or (ii) cause
to be issued in the Participant’s name or the name of




9

--------------------------------------------------------------------------------





the Participant’s designee, in book-entry form, an appropriate number of shares
of Common Stock based upon the number of shares purchased under the Stock
Option.
7.5    Termination of Employment or Service. Each Award Agreement embodying the
Award of an Option may set forth the extent to which the Participant shall have
the right to exercise the Option following termination of the Participant’s
employment or service with the Company. Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under this Plan and may reflect distinctions based on the reasons for
termination of employment or service. Except to the extent provided otherwise in
a Participant’s Award Agreement embodying the Award of an Option, the following
termination provisions shall apply with respect to such Award:
(a)     Termination For Cause. If the employment or service of a Participant
shall terminate for Cause, each outstanding Option, whether vested or unvested,
held by the Participant shall automatically terminate as of the date of such
termination of employment or service, and the right to exercise the Option shall
immediately terminate.
(b)     Termination By Reason of Retirement. In the event of a Participant’s
Retirement, each outstanding Option held by the Participant shall remain
outstanding and may be exercised by the Participant, to the extent vested at the
time of the Participant’s Retirement, until the earlier of (i) the expiration of
five years from the date of such Retirement or (ii) the expiration of the
Option. To the extent an Option is unvested at the time of the Participant’s
Retirement, the Option shall automatically terminate as of the date of such
Retirement, and the right to exercise the Option shall immediately terminate.
(c)     Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service on account of death or
Disability, each outstanding Option, whether vested or unvested, held by the
Participant shall remain outstanding and may be exercised by the person who
acquires the Option by will or the laws of descent and distribution, or by the
Participant, as the case may be, until the earlier of (i) the expiration of five
years from the date of death or termination on account of Disability or (ii) the
expiration of the Option.
(d)     Termination For Reasons Other Than Cause, Retirement, Death or
Disability. If a Participant’s employment or service is terminated under
circumstances that are not covered by subsections (a), (b) or (c) of this
Section 7.5, an Option held by the Participant may be exercised by the
Participant, to the extent vested as the time of the Participant’s termination,
until the earlier of (i) the expiration of one year from the date of such
termination or (ii) the expiration of the Option. To the extent an Option is
unvested at the time of the Participant’s termination of employment or service,
the Option shall automatically terminate as of the date of such termination, and
the right to exercise the Option shall immediately terminate.
7.6    Notwithstanding the foregoing, except in the case of a Participant’s
death, an Option will not be treated as an Incentive Stock Option unless at all
times beginning on the Grant Date and ending on the day three months (one year
in the case of a Participant who is “disabled” within the meaning of Section
22(e)(3) of the Code) before the date of exercise of the Option, the Participant
is an employee of Noble or a “parent corporation” or a “subsidiary corporation”
of Noble, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively (or a corporation or a parent or subsidiary corporation of such
corporation issuing or assuming an option in a transaction to which Section
424(a) of the Code applies).
ARTICLE VIII
STOCK APPRECIATION RIGHTS
8.1    General. The Committee may grant Awards in the form of SARs in such
numbers and at such times as it shall determine. SARs shall vest and be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The price at which SARs may be exercised shall be
determined by the Committee but shall not be less than 100% of the Fair


10

--------------------------------------------------------------------------------





Market Value per share of Common Stock on the Grant Date unless the SARs are
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who became Employees (or other service
providers) as a result of a merger, consolidation, acquisition or other
corporate transaction involving the Company in a manner that complies with
Section 409A. The term of each SAR shall be as specified by the Committee;
provided, however, that no SAR shall be exercisable later than 10 years after
the Grant Date. In the case of an SAR that is granted in conjunction with all or
a portion of a Stock Option, the SAR shall expire no later than the expiration
of the underlying Stock Option. At the time of an Award of SARs, the Committee
may, in its sole discretion, prescribe additional terms, conditions,
restrictions and limitations applicable to the SARs as it determines are
necessary or appropriate, provided they are not inconsistent with this Plan.
8.2    Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to Noble, setting forth the number of whole shares of Common
Stock with respect to which the Award is being exercised. Upon the exercise of
SARs, the Participant shall be entitled to receive an amount equal to the excess
of the aggregate Fair Market Value of the shares of Common Stock with respect to
which the Award is exercised (determined as of the date of such exercise) over
the aggregate exercise price of such shares. Such amount shall be payable to the
Participant in cash or in shares of Common Stock, as provided in the Award
Agreement.
8.3    Termination of Employment or Service. Each Award Agreement embodying the
Award of SARs may set forth the extent to which the Participant shall have the
right to exercise the SARs following termination of the Participant’s employment
or service with the Company. Such provisions shall be determined by the
Committee in its absolute discretion, need not be uniform among all SARs granted
under this Plan and may reflect distinctions based on the reasons for
termination of employment or service. Except to the extent provided otherwise in
a Participant’s Award Agreement embodying the Award of SARs, the following
termination provisions shall apply with respect to such Award:
(a)     Termination For Cause. If the employment or service of a Participant
shall terminate for Cause, each outstanding SAR, whether vested or unvested,
held by the Participant shall automatically terminate as of the date of such
termination of employment or service, and the right to exercise the SAR shall
immediately terminate.
(b)     Termination By Reason of Retirement. In the event of a Participant’s
Retirement, each outstanding SAR held by the Participant shall remain
outstanding and may be exercised by the Participant, to the extent vested at the
time of the Participant’s Retirement, until the earlier of (i) the expiration of
five years from the date of such Retirement or (ii) the expiration of the SAR.
To the extent an SAR is unvested at the time of the Participant’s Retirement,
the SAR shall automatically terminate as of the date of such Retirement, and the
right to exercise the SAR shall immediately terminate.
(c)     Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service on account of death or
Disability, each outstanding SAR, whether vested or unvested, held by the
Participant shall remain outstanding and may be exercised by the person who
acquires the SAR by will or the laws of descent and distribution, or by the
Participant, as the case may be, until the earlier of (i) the expiration of five
years from the date of death or termination on account of Disability or (ii) the
expiration of the SAR.
(d)     Termination For Reasons Other Than Cause, Retirement, Death or
Disability. If a Participant’s employment or service is terminated under
circumstances that are not covered by subsections (a), (b) or (c) of this
Section 8.3, an SAR held by the Participant may be exercised by the Participant,
to the extent vested as the time of the Participant’s termination, until the
earlier of (i) the expiration of one year from the date of such termination or
(ii) the expiration of the SAR. To the extent an SAR is unvested at the time of
the Participant’s termination of employment or service, the SAR shall
automatically terminate as of the date of such termination, and the right to
exercise the SAR shall immediately terminate.






11

--------------------------------------------------------------------------------





ARTICLE IX
RESTRICTED STOCK
9.1    General. Awards may be granted in the form of Restricted Stock in such
numbers and at such times as the Committee shall determine. The Committee shall
impose such terms, conditions and restrictions on Restricted Stock as it may
deem advisable, including without limitation prescribing the period over which
and the conditions upon which the Restricted Stock may become vested or be
forfeited and/or providing for vesting upon the achievement of specified
performance goals pursuant to a Performance Award. A Participant shall not be
required to make any payment for Restricted Stock unless required by the
Committee pursuant to Section 9.2.
9.2    Purchased Restricted Stock. The Committee may in its sole discretion
require a Participant to pay a stipulated purchase price for each share of
Restricted Stock.
9.3    Restricted Period. At the time an Award of Restricted Stock is granted,
the Committee shall establish a Restricted Period applicable to such Restricted
Stock. Each Award of Restricted Stock may have a different Restricted Period in
the sole discretion of the Committee.
9.4    Other Terms and Conditions.
(a)     Restricted Stock shall constitute issued and outstanding shares of
Common Stock for all corporate purposes. Restricted Stock awarded to a
Participant under this Plan shall be registered in the name of the Participant
or, at the option of Noble, in the name of a nominee of Noble, and shall be
issued in book-entry form or represented by a stock certificate.
(b)     At the time of an Award of Restricted Stock, the Committee shall
prescribe such terms, conditions, restrictions and limitations applicable to the
Restricted Stock as it may determine in its sole discretion, including without
limitation rules pertaining to the termination of employment or service (by
reason of death, Disability, Retirement, Cause or otherwise) of a Participant
prior to expiration of the Restricted Period. Except to the extent provided
otherwise in a Participant’s Award Agreement embodying the Award of Restricted
Stock, the following termination provisions shall apply with respect to such
Award:
(i)     Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service prior to the expiration of
the Restricted Period on account of death or Disability, the restrictions
applicable to the shares of Restricted Stock held by the Participant shall
terminate, and as soon as practicable (but in no event later than 60 days) after
such termination of employment or service the shares of Restricted Stock,
together with any dividends or other distributions with respect to such shares
then being held by Noble, shall be delivered to the Participant (or in the event
of the Participant’s death, to the Participant’s estate) free of such
restrictions.
(ii)    Termination For Reasons Other Than Death or Disability. If a
Participant’s employment or service is terminated prior to the expiration of the
Restricted Period under circumstances that are not covered by subsection (i) of
this Section 9.4(b), then on the date of such termination of employment or
service all of the shares of Restricted Stock still subject to restrictions
shall be forfeited by the Participant and transferred to the Company at no cost
to Noble.
(iii)    Restricted Stock shall be held by Noble in escrow for the Participant’s
benefit until such time as the Restricted Stock is either forfeited by the
Participant to Noble or the restrictions thereon terminate as set forth in the
Award Agreement. The Participant shall not retain physical custody of any
certificates representing shares of Restricted Stock issued to the Participant
until such time as the restrictions on such shares of Restricted Stock terminate
as set forth in the Award Agreement. The Participant, by acceptance of the
Restricted Stock, shall be deemed to appoint Noble and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of forfeited shares of Restricted Stock to Noble as may be required pursuant to
this Plan or the Award Agreement, and to execute such representations or other
documents or assurances as Noble or such representatives deem




12

--------------------------------------------------------------------------------





necessary or advisable in connection with any such transfer. To the extent
allowable by applicable law, Noble, or its designee, shall not be liable for any
act it may do or omit to do with respect to holding the shares of Restricted
Stock in escrow while acting in good faith in the exercise of its judgment.
(iv)    Subject to the further terms and conditions set forth below, upon the
issuance of Restricted Stock to the Participant, the Participant shall become
the owner thereof for all purposes and shall have all rights as a stockholder,
including voting rights and the right to receive dividends and distributions,
with respect to the Restricted Stock. If Noble shall pay or declare a dividend
or make a distribution of any kind, whether due to a reorganization,
recapitalization or otherwise, with respect to the shares of Common Stock
constituting the Restricted Stock, then Noble shall pay or make such dividend or
other distribution with respect to the Restricted Stock; provided, however, that
with respect to any of the shares of Restricted Stock that are still subject to
the restrictions of the Award Agreement, the cash, stock or other securities and
other property constituting such dividend or other distribution pertaining to
such Restricted Stock shall be held by Noble subject to the restrictions
applicable under the Award Agreement to such Restricted Stock until such shares
of Restricted Stock are either forfeited by the Participant and transferred to
Noble or the restrictions thereon terminate as set forth in the Award Agreement.
If the shares of Restricted Stock with respect to which such dividend or
distribution was paid or made are forfeited by the Participant pursuant to the
provisions hereof, then the Participant shall not be entitled to receive such
dividend or distribution and such dividend or distribution shall likewise be
forfeited and transferred to Noble. If the restrictions applicable to the shares
of Restricted Stock with respect to which such dividend or distribution was paid
or made terminate in accordance with the provisions of the Award Agreement, then
the Participant shall be entitled to receive such dividend or distribution with
respect to such shares, without interest, and such dividend or distribution
shall likewise be delivered to the Participant as soon as practicable (but in no
event later than 60 days) after the termination of such restrictions.
(v)      The Participant may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of the Restricted Stock during the Restricted Period other
than by will or the laws of descent and distribution.
(c)     Any provision of this Article IX to the contrary notwithstanding, no
dividends or distributions made with respect to any share of Restricted Stock
shall vest or be payable sooner than the date on which the underlying share of
Restricted Stock with respect to which it was made has vested.
(d)     A breach of the terms and conditions established by the Committee
pursuant to the Award of the Restricted Stock may result in a forfeiture of the
Restricted Stock.
ARTICLE X
RESTRICTED STOCK UNITS
10.1    General. Awards may be granted in the form of Restricted Stock Units in
such numbers and at such times as the Committee shall determine. The Committee
shall impose such terms, conditions and restrictions on Restricted Stock Units
as it may deem advisable, including without limitation prescribing the period
over which and the conditions upon which a Restricted Stock Unit may become
vested or be forfeited and/or providing for vesting upon the achievement of
specified performance goals pursuant to a Performance Award. Upon the lapse of
restrictions with respect to each Restricted Stock Unit, the Participant shall
be entitled to receive one share of Common Stock or an amount of cash equal to
the Fair Market Value of one share of Common Stock, as provided in the Award
Agreement. A Participant shall not be required to make any payment for
Restricted Stock Units.
10.2    Restricted Period. At the time an Award of Restricted Stock Units is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock Units. Each Award of Restricted Stock Units may have a
different Restricted Period in the sole discretion of the Committee.




13

--------------------------------------------------------------------------------





10.3    Dividend Equivalent Cash Rights and Dividend Equivalent Unit Rights. To
the extent provided by the Committee in its sole discretion, a grant of
Restricted Stock Units may include a tandem Dividend Equivalent Cash Right or
Dividend Equivalent Unit Right grant. A grant of Dividend Equivalent Cash Rights
may provide that such Dividend Equivalent Cash Rights shall be paid directly to
the Participant at the time of payment of the related dividend, be credited to a
bookkeeping account subject to the same vesting and payment provisions as the
tandem Award (with or without interest in the sole discretion of the Committee),
or be subject to such other provisions or restrictions as determined by the
Committee in its sole discretion. A grant of Dividend Equivalent Unit Rights may
provide that such Dividend Equivalent Unit Rights shall be subject to the same
vesting and payment provisions as the tandem Award or be subject to such other
provisions and restrictions as determined by the Committee in its sole
discretion. Any provision of this Article X to the contrary notwithstanding, no
Dividend Equivalent Cash Right or Dividend Equivalent Unit Right shall vest or
be payable sooner than the date on which the underlying Restricted Stock Unit
with respect to which it was granted has vested.
10.4    Other Terms and Conditions. At the time of an Award of Restricted Stock
Units, the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock
Units, including without limitation rules pertaining to the termination of
employment or service (by reason of death, Disability, Retirement, Cause or
otherwise) of a Participant prior to expiration of the Restricted Period. Except
to the extent provided otherwise in a Participant’s Award Agreement embodying
the Award of Restricted Stock Units, the following termination provisions shall
apply with respect to such Award:
(a)     Termination By Reason of Death or Disability. In the event of a
Participant’s termination of employment or service prior to the expiration of
the Restricted Period on account of death or Disability, the restrictions
applicable to the Restricted Stock Units held by the Participant shall
terminate, and as soon as practicable (but in no event later than 60 days) after
such termination of employment or service the Participant (or in the event of
the Participant’s death, the Participant’s estate) shall receive the shares of
Common Stock or cash associated with such Restricted Stock Units.
(b)     Termination For Reasons Other Than Death or Disability. If a
Participant’s employment or service is terminated prior to the expiration of the
Restricted Period under circumstances that are not covered by subsection (a) of
this Section 10.4, then on the date of such termination of employment or service
all of the Restricted Stock Units still subject to restrictions shall be
forfeited by the Participant.
ARTICLE XI
PERFORMANCE AWARDS
11.1    General. Awards may be granted in the form of Performance Awards that
may be payable in the form of cash, shares of Common Stock or any combination of
both, in such amounts and at such times as the Committee shall determine.
Performance Awards shall be conditioned upon the level of achievement of one or
more stated performance goals over a specified performance period that shall not
be shorter than one year. Performance Awards may be combined with other Awards
to impose performance criteria as part of the terms of such other Awards.
11.2    Terms and Conditions. The Committee shall impose such terms, conditions
and restrictions on Performance Awards as it may deem advisable, including
without limitation prescribing (a) the amount, including a target and maximum
amount if applicable, a Participant may earn in the form of cash or shares of
Common Stock or a formula for determining such amount; (b) the performance
criteria and level of achievement versus such criteria that shall determine the
amount payable or number of shares of Common Stock to be granted, issued,
retained and/or vested; (c) the performance period over which performance is to
be measured; (d) the timing of any payments to be made; (e) restrictions on the
transferability of the Award; and (f) such other terms and conditions as the
Committee may determine that are not inconsistent with this Plan.




14

--------------------------------------------------------------------------------





11.3    Performance Goals. The performance measure(s) to be used for purposes of
Performance Awards shall be set in the Committee’s sole discretion and may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to a subsidiary, division,
department, region, function or business unit of the Company in which the
Participant is employed or with respect to which the Participant performs
services.
11.4    Committee Discretion. The Committee in its sole discretion shall have
the authority to reduce or increase the amount payable and the number of shares
to be granted, issued, retained or vested pursuant to such a Performance Award.
ARTICLE XII
STOCK AWARDS AND OTHER INCENTIVE AWARDS
12.1    Stock Awards. Stock Awards may be granted to Participants upon such
terms and conditions as the Committee may determine. Shares of Common Stock
issued pursuant to Stock Awards may be issued for cash consideration or for no
cash consideration. The Committee shall determine the number of shares of Common
Stock to be issued pursuant to a Stock Award. The Committee may in its sole
discretion require a Participant to pay a stipulated purchase price for each
share of Common Stock covered by a Stock Award.
12.2    Other Incentive Awards. Other Incentive Awards may be granted in such
amounts, upon such terms and at such times as the Committee shall determine.
Other Incentive Awards may be granted based upon, payable in or otherwise
related to, in whole or in part, shares of Common Stock if the Committee, in its
sole discretion, determines that such Other Incentive Awards are consistent with
the purposes of this Plan. Each grant of an Other Incentive Award shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award and the terms, conditions, restrictions and limitations
applicable to such Award. Payment of Other Incentive Awards shall be made at
such times and in such form, which may be cash, shares of Common Stock or other
property (or any combination thereof), as established by the Committee, subject
to the terms of this Plan.
ARTICLE XIII
CHANGE OF CONTROL
13.1    Assumption of Awards.
(a)      Upon a Change of Control where Noble is not the surviving entity (or
survives only as a subsidiary of another entity), unless the Committee
determines otherwise, all outstanding Stock Options and SARs that are not
exercised at or before the consummation of such Change of Control will be
assumed by or replaced with options and rights in the surviving entity (or a
parent of the surviving entity) in accordance with Section 424 of the Code or
Section 409A, as applicable, and other outstanding Awards will be equitably
converted into, or substituted for, awards of the surviving entity (or a parent
of the surviving entity) with any outstanding performance conditions associated
with a Performance Award deemed achieved as of immediately prior to the Change
of Control assuming all performance criteria and other conditions to payment of
such Awards are achieved at target performance.
(b)      For the purposes of this Plan, an Award shall be considered assumed by
the surviving entity or otherwise equitably converted or substituted if
following the applicable transaction the Award confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the applicable transaction, on substantially the same vesting and other terms
and conditions as were applicable to the Award immediately prior to the
applicable transaction, the consideration (whether stock, cash or other
securities or property) received in the applicable transaction by holders of
shares of Common Stock for each share of Common Stock held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
applicable transaction is not solely common stock of the successor company or
its parent or subsidiary, the Committee


15

--------------------------------------------------------------------------------





may, with the consent of the successor company or its parent or subsidiary,
provide that the consideration to be received upon the exercise or vesting of an
Award, for each share of Common Stock subject thereto, will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value to the per share consideration received by holders of
shares of Common Stock in the applicable transaction. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.
13.2    Vesting of Awards. Notwithstanding any provision of this Plan to the
contrary, in the event outstanding Awards are assumed or substituted in
connection with a Change of Control in accordance with Section 14.1 hereof, and
a Participant experiences a Qualifying Termination, each Award outstanding under
this Plan and/or each substituted award issued in respect thereof in accordance
with Section 13.1 hereof, shall immediately become vested and fully exercisable
upon such termination, and any restrictions applicable to the Award shall lapse
as of such date with, with any outstanding performance conditions associated
with a Performance Award (and/or each substituted award issued in respect of a
Performance Award in accordance with Section 14.1 hereof) deemed achieved as of
the date of such termination assuming all performance criteria and other
conditions to payment of such Awards are achieved at target performance.
13.3    Cancellation of Awards. Notwithstanding the foregoing, in the event of a
Change of Control of Noble, the Committee may, in its sole discretion, no later
than the effective date of the Change of Control, require any Participant
holding an Award to surrender such Award in exchange for (a) with respect to
each share of Common Stock subject to a Stock Option or SAR (whether or not
vested), payment by the Company (or a successor), in cash, of an amount
equivalent to the excess of the value of the consideration received for each
share of Common Stock by holders of Common Stock in connection with such Change
of Control (the “Change of Control Consideration”) over the exercise price or
grant price per share, (b) with respect to each share of Common Stock subject to
an Award of Restricted Stock Units or Other Incentive Awards, and related
Dividend Equivalent Cash Rights and Dividend Equivalent Unit Rights (if
applicable), payment by the Company (or a successor), in cash, of an amount
equivalent to the value of any such Dividend Equivalent Cash Rights and Dividend
Equivalent Unit Rights plus the value of the Change of Control Consideration for
each share covered by the Award, assuming all restrictions or limitations
(including risks of forfeiture) have lapsed and (c) with respect to a
Performance Award, payment by the Company (or a successor), in cash, of an
amount equivalent to the value of such Award, as determined by the Committee,
taking into account, to the extent applicable, the Change of Control
Consideration, and assuming all performance criteria and other conditions to
payment of such Awards are achieved at target performance.
ARTICLE XIV
AMENDMENT AND TERMINATION
14.1    Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify this Plan, in whole or in part; provided, however,
that no amendment or modification of this Plan shall become effective without
the approval of such amendment or modification by the stockholders of Noble if
(a) such amendment or modification increases the maximum number of shares
subject to this Plan (except as provided in Article IV) or changes the
designation or class of persons eligible to receive Awards under this Plan or
(b) counsel for Noble determines that such approval is otherwise required by or
necessary to comply with applicable law or the listing requirements of an
exchange or association on which the Common Stock is then listed or quoted. An
amendment to this Plan generally will not require stockholder approval if it
curtails rather than expands the scope of this Plan, nor if it is made to
conform this Plan to statutory or regulatory requirements, such as, without
limitation, Section 409A. Upon termination of this Plan, the terms and
provisions of this Plan shall, notwithstanding such termination, continue to
apply to Awards granted prior to such termination. Except as otherwise provided
herein, no suspension, termination, amendment or modification of this Plan shall
adversely affect in any material way any Award previously granted under this
Plan, without the consent of the Participant (or the Permitted Transferee)
holding such Award.


16

--------------------------------------------------------------------------------





14.2    Award Amendment and Cancellation. The Committee may amend the terms of
any outstanding Award granted pursuant to this Plan, but except as otherwise
provided herein, no such amendment shall adversely affect in any material way
the Participant’s (or a Permitted Transferee’s) rights under an outstanding
Award without the consent of the Participant (or a Permitted Transferee) holding
such Award.
ARTICLE XV
MISCELLANEOUS
15.1    Award Agreements. After the Committee grants an Award under this Plan to
a Participant, such Award shall be evidenced by an Award Agreement setting forth
the terms, conditions, restrictions and limitations applicable to the Award and
such other matters as the Committee may determine to be appropriate. The
Committee may permit or require a Participant to defer receipt of the payment of
cash or the delivery of shares of Common Stock that would otherwise be due to
the Participant in connection with any Award; provided, however, that any
permitted deferrals shall be structured to meet the requirements of Section
409A. The terms and provisions of the respective Award Agreements need not be
identical. All Award Agreements shall be subject to the provisions of this Plan,
and in the event of any conflict between an Award Agreement and this Plan, the
terms of this Plan shall govern. All Awards under this Plan are intended to be
structured in a manner that will either comply with or be exempt from Section
409A so that no tax will be owed under Section 409A.
15.2    Listing; Suspension.
(a)     If and as long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issuance
of any shares of Common Stock pursuant to an Award shall be conditioned upon
such shares being listed on such exchange or system. Noble shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Stock Option or other Award with respect to such
shares shall be suspended until such listing has been effected.
(b)     If at any time counsel to Noble or its Affiliates shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful under the laws of any applicable
jurisdiction, Noble or its Affiliates shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any Stock
Option or other Award shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful.
(c)     Upon termination of any period of suspension under this Section 16.2,
any Award affected by such suspension that shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares that would otherwise have become available during the period of
such suspension, but no such suspension shall extend the term of any Award
unless otherwise determined by the Committee in its sole discretion.
15.3    Additional Conditions. Notwithstanding anything in this Plan to the
contrary (a) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of the Award
or such shares of Common Stock, as a condition to the receipt thereof, to
deliver to Noble a written representation of present intention to acquire the
Award or such shares of Common Stock for his own account for investment and not
for distribution; (b) the certificate for shares of Common Stock issued to a
Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer; and (c) all certificates for shares of
Common Stock delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange or
association upon which the Common Stock is then listed or quoted, any applicable


17

--------------------------------------------------------------------------------





federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.
15.4    Transferability.
                (a)     All Awards granted to a Participant shall be exercisable
during his lifetime only by such Participant, or if applicable, a Permitted
Transferee as provided in subsection (c) of this Section 16.4; provided,
however, that in the event of a Participant’s legal incapacity, an Award may be
exercised by his guardian or legal representative. When a Participant dies, the
personal representative, beneficiary, or other person entitled to succeed to the
rights of the Participant may acquire the rights under an Award. Any such
successor must furnish proof satisfactory to Noble of the successor’s
entitlement to receive the rights under an Award under the Participant’s will or
under the applicable laws of descent and distribution.
             (b)     Except as otherwise provided in this Section 16.4, no Award
shall be subject to execution, attachment or similar process, and no Award may
be sold, transferred, pledged, exchanged, hypothecated or otherwise disposed of,
other than by will or pursuant to the applicable laws of descent and
distribution. Any attempted sale, transfer, pledge, exchange, hypothecation or
other disposition of an Award not specifically permitted by this Plan or the
Award Agreement shall be null and void and without effect.
             (c)     If provided in the Award Agreement, Nonqualified Stock
Options may be transferred by a Participant to a Permitted Transferee. For
purposes of this Plan, “Permitted Transferee” means (i) a member of a
Participant’s immediate family or a person sharing a Participant’s household
(other than a tenant or an employee); (ii) trusts in which the Participant or a
person listed in (i) above has more than 50% of the beneficial interest; (iii) a
foundation in which the Participant or a person listed in (i) above controls the
management of assets; (iv) any other entity in which the Participant or a person
listed in (i) above owns more than 50% of the voting interests; provided that,
in the case of the preceding clauses (i) through (iv), no consideration is
provided for the transfer; and (v) any transferee is permitted under applicable
securities and tax laws as determined by counsel to Noble. In determining
whether a person is a “Permitted Transferee,” immediate family members shall
include a Participant’s child, stepchild (including after divorce), grandchild,
parent, stepparent (including after divorce), grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.
             (d)     Incident to a Participant’s divorce, the Participant may
request that Noble agree to observe the terms of a domestic relations order
which may or may not be part of a qualified domestic relations order (as defined
in Section 414(p) of the Code) with respect to all or a part of one or more
Awards made to the Participant under this Plan. Noble’s decision regarding such
a request shall be made by the Committee, in its sole and absolute discretion,
based upon the best interests of Noble. The Committee’s decision need not be
uniform among Participants. As a condition of participation, a Participant
agrees to hold Noble harmless from any claim that may arise out of Noble’s
observance of the terms of any such domestic relations order.
15.5    Transfer of Employee Participant; Change in Status. The transfer of an
employee Participant from the Company to an Affiliate, from an Affiliate to the
Company, or from one Affiliate to another, shall not be considered a termination
of employment unless otherwise determined by the Committee, taking into
consideration the applicable rules under Section 409A of the Code. Furthermore,
a Participant’s change in status in relation to the Company or its Subsidiaries
or Affiliates (for example, a change from employee to consultant, or vice versa)
shall not be deemed a termination of employment or service hereunder with
respect to any Awards constituting nonqualified deferred compensation subject to
Section 409A of the Code that are payable upon a termination of employment or
service unless such change in status constitutes a “separation from service”
within the meaning of Section 409A of the Code.
15.6    Withholding Taxes. The Company shall be entitled to deduct from any
payment made under this Plan, regardless of the form of such payment, the amount
of all applicable income


18

--------------------------------------------------------------------------------





and employment taxes and other similar taxes required by law to be withheld with
respect to such payment, may require the Participant to pay or may allow the
Participant to elect to pay to the Company such withholding taxes prior to and
as a condition of the making of any payment or the issuance or delivery of any
shares of Common Stock under this Plan, and shall be entitled to deduct from any
other compensation payable to the Participant any withholding obligations with
respect to Awards. In accordance with any applicable administrative guidelines
it establishes, the Committee may allow a Participant to pay the amount of taxes
required by law to be withheld from or with respect to an Award by (a)
withholding shares of Common Stock from any payment of Common Stock due as a
result of such Award, or (b) permitting the Participant to deliver to the
Company (either actually or by attestation) previously acquired shares of Common
Stock, in each case having an aggregate Fair Market Value equal to the amount of
such required withholding taxes. No payment shall be made and no shares of
Common Stock shall be issued pursuant to any Award unless and until the
applicable tax withholding obligations have been satisfied.
15.7    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to this Plan or any Award granted hereunder. If the
application of any provision of the Plan or any Award Agreement would yield a
fractional share of Common Stock, such fractional share shall be rounded down to
the nearest whole share; provided that the Committee in its sole discretion may
settle fractional shares in cash.
15.8    Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16(b) of the Exchange Act shall be exempt from Section 16(b)
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). In addition, the Company intends
any transaction by which a Participant sells shares of Common Stock issued in
respect of the vesting or exercise of any Award granted hereunder for the
purpose of settling any withholding tax liability of such Participant (commonly
referred to as a “net settlement,” “net exercise,” “sell to cover” or
“broker-assisted cashless exercise” transaction) that would otherwise be subject
to Section 16(b) of the Exchange Act shall be exempt from Section 16(b) pursuant
to an applicable exemption. Accordingly, if any provision of this Plan or any
Award Agreement does not comply with the requirements of Rule 16b-3 then
applicable to any such transaction, such provision shall be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 so that such Participant shall avoid liability under Section 16(b).
15.9    Notices; Method of Delivery. All notices required or permitted to be
given or made under this Plan or pursuant to any Award Agreement (unless
provided otherwise in such Award Agreement) shall be in writing and shall be
deemed to have been duly given or made if (a) delivered personally,
(b) transmitted by first class registered or certified United States mail,
postage prepaid, return receipt requested, (c) sent by prepaid overnight courier
service or (d) sent by telecopy or facsimile transmission, with confirmation
receipt, to the person who is to receive it at the address that such person has
theretofore specified by written notice delivered in accordance herewith. Such
notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefore or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received. Noble or a Participant may
change, at any time and from time to time, by written notice to the other, the
address that it or such Participant had theretofore specified for receiving
notices. Until such address is changed in accordance herewith, notices hereunder
or under an Award Agreement shall be delivered or sent (A) to a Participant at
his address as set forth in the records of the Company or (B) to Noble at the
principal executive offices of Noble clearly marked “Attention: General
Counsel.” Any provision of this Plan to the contrary notwithstanding, any
provision in this Plan setting forth a requirement for delivery of a written
notice, agreement, consent, acknowledgement, or other documentation in writing,
including a written signature, may be satisfied by electronic delivery of such
notice, agreement, consent, acknowledgment or other documentation, in a manner
that the Committee has prescribed or that is otherwise acceptable to the
Committee, provided that evidence of the intended recipient’s receipt of the
electronic delivery is available to the Committee and that such delivery is not
prohibited by applicable laws and regulations.


19

--------------------------------------------------------------------------------





15.10    Compliance with Law and Stock Exchange or Association Requirements. It
is the intent of Noble that Stock Options designated Incentive Stock Options
comply with the applicable provisions of Section 422 of the Code, and that all
Awards either be exempt from Section 409A or, if not exempt, comply with the
requirements of Section 409A. Any provision of this Plan to the contrary
notwithstanding, the Committee may revoke any Award if it is contrary to law,
governmental regulation or stock exchange or association requirements or modify
an Award to bring it into compliance with any government regulation or stock
exchange or association requirements.
15.11    Clawback. By accepting or exercising any Award granted under the Plan,
the Participant agrees to abide and be bound by any policies adopted by Noble,
including without limitation Noble’s compensation recoupment policy as contained
in Noble’s Code of Conduct, as amended from time to time, and any other policies
adopted to comply with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and any rules or exchange listing standards promulgated
thereunder, providing for the repayment and/or forfeiture of any Award or
payment resulting from an accounting restatement or similar circumstances. Such
repayment and/or forfeiture provisions shall apply whether or not the
Participant is employed by or affiliated with the Company.
15.12    Binding Effect. The obligations of Noble under this Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Noble, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of Noble. The terms and conditions of this Plan shall be binding
upon each Participant and his Permitted Transferees, heirs, legatees,
distributees and legal representatives.
15.13    Severability. The provisions of this Plan and any Award Agreement are
severable, and if any one or more provisions of this Plan or any Award Agreement
may be determined by any court of competent jurisdiction to be invalid or
otherwise unenforceable, in whole or in part, the remaining provisions or parts
of this Plan or such agreement, as the case may be, shall nevertheless be
binding and enforceable to the fullest extent permitted by applicable law.
15.14    No Restriction of Corporate Action. Nothing contained in this Plan
shall be construed to prevent Noble or any Affiliate from taking any corporate
action (including any corporate action to suspend, terminate, amend or modify
this Plan) that is deemed by Noble or such Affiliate to be appropriate or in its
best interest, whether or not such action would have an adverse effect on this
Plan or any Awards made or to be made under this Plan. No Participant or other
person shall have any claim against Noble or any Affiliate as a result of such
action.
15.15    Governing Law. This Plan shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except as superseded by applicable federal law.
15.16    No Right, Title or Interest in Company Assets. No Participant shall
have any rights as a stockholder of Noble as a result of participation in this
Plan until the date of issuance of Common Stock in his name and, in the case of
Restricted Stock, unless and until such rights are granted to the Participant
pursuant to this Plan. To the extent any person acquires a right to receive
payments from the Company under this Plan, such rights shall be no greater than
the rights of an unsecured general creditor of the Company, and such person
shall not have any rights in or against any specific assets of the Company. All
Awards shall be unfunded.
15.17    Risk of Participation. Nothing contained in this Plan shall be
construed either as a guarantee by Noble or its Affiliates, or their respective
stockholders, officers, directors and employees , of the value of any assets of
this Plan or as an agreement by Noble or its Affiliates, or their respective
stockholders, officers, directors and employees to indemnify anyone for any
losses, damages, costs or expenses resulting from participation in this Plan.
15.18    No Guarantee of Tax Consequences. No person connected with this Plan in
any capacity, including without limitation Noble and its Affiliates and their
respective directors, officers,


20

--------------------------------------------------------------------------------





agents and employees, makes any representation, commitment or guarantee that any
tax treatment, including without limitation federal, state and local income,
estate and gift tax treatment, will be applicable with respect to any Awards or
payments thereunder made to or for the benefit of a Participant under this Plan
or that such tax treatment will apply to or be available to a Participant on
account of participation in this Plan.
15.19    Continued Employment or Service. Nothing contained in this Plan or in
any Award Agreement shall confer upon any Participant the right to continue in
the employ or service of the Company, or interfere in any way with the rights of
the Company at any time to terminate a Participant’s employment or service, with
or without cause, to change the terms and conditions of such employment or
service, or to increase or decrease the compensation of the Participant. The
loss of existing or potential profit in Awards will not constitute an element of
damages in the event of termination of employment or service for any reason,
even if the termination is in violation of an obligation of Noble or an
Affiliate to the Participant.
15.20    Miscellaneous. Headings are given to the articles and sections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of this Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of this Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.
IN WITNESS WHEREOF, this Plan has been executed on this 28th day of April, 2020.
 
NOBLE ENERGY, INC.
 
 
 
 
By:
/s/ David L. Stover
 
Name:
David L. Stover
 
Title:
Chairman and Chief Executive Officer



                        
















21

--------------------------------------------------------------------------------






APPENDIX A - ISRAEL
TO THE NOBLE ENERGY, INC.
2020 LONG-TERM INCENTIVE PLAN


PREAMBLE
1.    GENERAL
1.1
This appendix (the “Appendix”) shall apply only to persons eligible for the Plan
who are residents of the state of Israel or those who are deemed to be residents
of the state of Israel for the payment of tax.

1.2
This Appendix is in accordance with and in continuation of the Noble Energy,
Inc. (the “Company”) 2020 Long-Term Incentive Plan (the “Plan”). All the
provisions specified hereunder shall form an integral part of the Plan.

1.3
This Appendix is effective with respect to Awards (as such term is defined
hereunder) granted after the enactment of Amendment no. 132 of the Israeli Tax
Ordinance, entering into force as of January 1, 2003.

1.4
This Appendix is to be read as a continuation of the Plan, and modifies only
Awards granted to Israeli Participants (as such term is defined hereunder) so
that they comply with the requirements set by the Israeli law in general, and in
particular with the provisions of Section 102 (as specified herein), as may be
amended or replaced from time to time. For the avoidance of doubt, this Appendix
does not add to or modify the Plan in respect of any other category of
participants and no provision herein is intended to expand the group of eligible
individuals who can receive awards, increase the size or amount of awards, or
expand the types of awards otherwise available under the Plan. No person shall
be granted an Award under this Appendix who is not otherwise eligible to receive
an Award of such type pursuant to the provisions of the Plan.

1.5
The Plan and this Appendix are complimentary to each other and shall be deemed
as one. No provision of this Appendix is intended to, nor shall it be
interpreted to, increase the maximum number of shares of Common Stock subject to
the Plan, reduce the option price for shares of Common Stock covered by Stock
Options granted under the Plan, or make any other amendment to the Plan that
would require the approval of shareholders of the Company pursuant to Section
15.1 of the Plan or otherwise.

1.6
Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

2.    DEFINITION
2.1
“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

2.2
“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and deposited with a Trustee (or supervised by a Supervisory Trustee
subject to a Supervisory Trustee Ruling) for the benefit of the Israeli
Participant.

2.3
“Award” means any award of Stock Option, Restricted Stock, SARs in Shares
Performance Awards in Shares, granted under the Plan to an Israeli Participant.



A-1

--------------------------------------------------------------------------------





2.4
“102 Award” means any Award granted to Employees pursuant to Section 102 of the
Ordinance.

2.5
“Award Agreement” means the written agreement between the Company and the
Israeli Participant evidencing the grant of a 102 Award or a 3(i) Stock Option,
the terms and conditions applicable to such award and the understanding of the
parties with respect thereto.

2.6
“Capital Gain Award” or “CGA” means an Approved 102 Award elected and designated
by the Company to qualify under the capital gain tax treatment in accordance
with the provisions of Section 102(b)(2) of the Ordinance.

2.7
“Company” means Noble Energy Inc., a Delaware corporation.

2.8
“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

2.9
“Employee” means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, consultant, adviser or service provider.

2.10
“Israeli Participant” means any eligible Employee or Controlling Shareholder who
has been granted an Award under the Plan and this Appendix.

2.11
“ITA” means the Israeli Tax Authorities.

2.12
“3(i) Option” means an option granted pursuant to Section 3(i) of the Ordinance
to any person who is a Controlling Shareholder.

2.13
“Ordinary Income Award” or “OIA” means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

2.14
“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961, as now in
effect or as hereafter amended.

2.15
“Performance Awards in Shares” means any Restricted Stock award granted under
the Plan and this Appendix entitling the Israeli Participant to receive payment
only in shares of Common Stock in accordance with and subject to Article XI of
the Plan.

2.16
“SARs in Shares” means stock appreciation rights granted under the Plan and this
Appendix entitling the Israeli Participant to receive payment only in shares of
Common Stock in accordance with and subject to Article VIII of the Plan.

2.17
“Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended or any regulations, rules or orders or procedures promulgated
thereunder.

2.18
“Trustee” means any individual approved by the ITA appointed by the Company to
serve as a trustee, all in accordance with the provisions of Section 102(a) of
the Ordinance. In the event of obtaining a ruling from the ITA regarding a
Supervisory Trustee mechanism (the “Supervisory Trustee Ruling”), the Trustee
will be regarded as a “Supervisory Trustee,” all in accordance with and subject
to the terms and conditions of the Supervisory Trustee Ruling.



A-2

--------------------------------------------------------------------------------





2.19
“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.

3.    ISSUANCE OF AWARDS
3.1
The persons eligible for participation in the Plan and this Appendix as Israeli
Participants shall include any Employees and/or Controlling Shareholder of the
Company or of any Affiliate who are otherwise eligible for participation in the
Plan without regard to this Appendix; provided, however, that Employees may only
be granted 102 Awards and Controlling Shareholders may only be granted 3(i)
Options.

3.2
The Company may designate Awards granted to Employees pursuant to Section 102 as
Unapproved 102 Awards or Approved 102 Awards.

3.3
The grant of Approved 102 Awards shall be made under this Appendix, and shall be
conditioned upon the approval of this Appendix by the ITA.

3.4
Approved 102 Awards may either be classified as CGAs or OIAs.

3.5
No Approved 102 Awards may be granted under this Appendix to any eligible
Employee unless and until the Company’s election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the “Election”) is appropriately
filed with the ITA. The Election shall become effective beginning the first
grant date of an Approved 102 Award under this Appendix and shall remain in
effect at least until the end of the year following the year during which the
Company first granted Approved 102 Awards. The Election shall obligate the
Company to grant only the type of Approved 102 Award it has elected, and shall
apply to all Israeli Participants who were granted Approved 102 Awards during
the period indicated herein, all in accordance with the provisions of Section
102(g) of the Ordinance. For the avoidance of doubt, the Election shall not
prevent the Company from granting Unapproved 102 Awards simultaneously.

3.6
All Approved 102 Awards must be held by a Trustee, as described in Section 4
below; provided, however, that for all purposes of this Appendix and the Plan
including without limitation Section 4 below, any and all references in this
Appendix to an Award being held by or deposited with a Trustee or Supervisory
Trustee, or being held in Trust, shall refer merely to the administration of the
Award for purposes of this Appendix and no such Trustee or Supervisory Trustee
shall have legal ownership of or hold title to any such Award and no transfer,
assignment or conveyance shall occur with respect to any Award on account of the
Trustee or Supervisory Trustee provisions of this Appendix.

3.7
For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102.

4.    TRUSTEE
4.1
Approved 102 Awards which shall be granted under this Appendix and/or any shares
of Common Stock allocated or issued upon exercise of such Approved 102 Awards
and/or other shares of Common Stock received subsequently following any
realization of rights, including without limitation bonus shares, shall be
deposited with a Trustee for the benefit of the Employees, or as otherwise
determined pursuant to a Supervisory Trustee Ruling, for such period of time as
required by Section 102 (the “Holding Period”). In the case the requirements for
Approved 102 Awards are not met, then the Approved 102 Awards are to be regarded
as Unapproved 102 Awards, all in accordance with the provisions of Section 102.



A-3

--------------------------------------------------------------------------------





4.2
Notwithstanding anything to the contrary, the Trustee shall not release any
shares of Common Stock deposited upon exercise of Approved 102 Awards prior to
the full payment of the Employee’s tax liabilities arising from Approved 102
Awards which were granted to him and/or any shares of Common Stock allocated or
issued upon exercise of such Awards. In the event of a Supervisory Trustee
Ruling, this provision shall be subject to and apply in accordance with the
terms and conditions of the said ruling.

4.3
With respect to any Approved 102 Award, subject to the provisions of Section
102, an Employee shall not dispose of any Share received upon the exercise of an
Approved 102 Award and/or any share received subsequently following any
realization of rights, including without limitation, bonus shares, until the
lapse of the Holding Period required under Section 102. In the event of a
Supervisory Trustee Ruling, this provision shall be subject to and apply in
accordance with the terms and conditions of the said ruling. Notwithstanding the
above, if any such sale or release occurs during the Holding Period, the
sanctions under Section 102 shall apply to and shall be borne by such Employee.

4.4
Upon receipt of Approved 102 Award, the Employee will sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and bona fide executed in relation with this Appendix, or any Approved 102
Award or Ordinary Share granted to him thereunder.

5.    THE AWARDS
The terms and conditions upon which the Awards shall be issued and exercised
shall be as specified in the Award Agreement to be executed pursuant to the Plan
and to this Appendix. Each Award Agreement shall state, inter alia, the number
of shares of Common Stock to which the Award relates, the type of Award granted
thereunder (whether a CGA, OIA, Unapproved 102 Award or 3(i) Option), the
vesting provisions and the exercise price (if applicable).
6.    FAIR MARKET VALUE
Solely for the purpose of determining the tax liability in Israel pursuant to
Section 102(b)(3) of the Ordinance, if at the date of grant the Company’s shares
are listed on any established stock exchange or a national market system or if
the Company’s shares will be registered for trading within ninety (90) days
following the date of grant of the CGAs, the fair market value of the shares of
Common Stock at the date of grant shall be determined in accordance with the
average value of the Company’s shares on the thirty (30) trading days preceding
the date of grant or on the thirty (30) trading days following the date of
registration for trading, as the case may be. For all other purposes of the
Plan, including without limitation determining fair market value for tax
purposes in the United States or other jurisdictions outside of Israel, fair
market value shall be determined in accordance with the Plan provisions or other
applicable law without regard to this Appendix.
7.    EXERCISE OF AWARDS
Awards shall be exercised by the Israeli Participant by following the procedures
set forth in the Plan and their Award Agreements and, if applicable, in
accordance with the requirements of Section 102. In the event of a Supervisory
Trustee Ruling, this provision shall be subject to and apply in accordance with
the terms and conditions of the said ruling.
8.    ASSIGNABILITY AND SALE OF AWARDS
Notwithstanding anything to the contrary in Section 16.4 of the Plan and in
addition thereto, only with respect to Awards governed under this Appendix, as
long as Awards or shares of Common Stock purchased pursuant to thereto are
deposited with the Trustee on behalf of the Israeli Participant, all rights of
the Israeli Participant over the shares of Common Stock are personal, and


A-4

--------------------------------------------------------------------------------





cannot be transferred, assigned, pledged or mortgaged, other than by will or
laws of descent and distribution. In the event of a Supervisory Trustee Ruling,
this provision shall be subject to and apply in accordance with the terms and
conditions of the said ruling.
9.    INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT
With regards to Approved 102 Awards, the provisions of the Plan and/or the
Appendix and/or the Award Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit, and the said provisions and
permit shall be deemed an integral part of the Plan, the Appendix and the Award
Agreement.
10.    DIVIDEND
With respect to all shares of Common Stock (but excluding, for avoidance of any
doubt, any unexercised Awards) issued upon the exercise of stock option Awards
by the Israeli Participant and held by the Israeli Participant or by the
Trustee, as the case may be, the Israeli Participant shall be entitled to
receive dividends in accordance with the quantity of such shares, subject to the
provisions of the Company’s certificate of incorporation (and all amendments
thereto) and subject to any applicable taxation on distribution of dividends,
and when applicable subject to the provisions of Section 102. In the event of a
Supervisory Trustee Ruling, this provision shall apply accordingly to the terms
of the said ruling.
11.    TAX CONSEQUENCES
11.1
Any tax consequences arising from the grant or exercise of any Award, from the
payment for shares of Common Stock covered thereby or from any other event or
act (of the Company, and/or its Affiliates, and the Trustee or the Israeli
Participant) hereunder shall be borne solely by the Israeli Participant. The
Company and/or its Affiliates and/or the Trustee shall withhold taxes according
to the requirements under the applicable laws, rules and regulations, including
withholding taxes at source. Furthermore, the Israeli Participant shall agree to
indemnify the Company and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including, without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Israeli Participant.

11.2
The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to an Israeli Participant until all required
payments have been fully made.

11.3
With respect to Unapproved 102 Award, if the Israeli Participant ceases to be
employed by the Company or any Affiliate, the Israeli Participant shall extend
to the Company and/or its Affiliate a security or guarantee for the payment of
tax due at the time of sale of shares of Common Stock, all in accordance with
the provisions of Section 102.

12.    GOVERNING LAW & JURISDICTION
This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Texas applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws.


A-5